Appeal from a judgment of the Wyoming County Court (Mark H. Dadd, J.), rendered December 23, 2013. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree and driving while ability impaired by drugs, as a misdemeanor.
Now, upon reading and filing the stipulation of discontinuance signed by defendant on September 9, 2015 and by the attorneys for the parties on September 9 and 21, 2015,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation. Present — Smith, J.P., Peradotto, Lindley, Valentino and DeJoseph, JJ.